HALL, Chief Justice
(dissenting).
I am unable to agree with the majority opinion in this case and for that reason enter my dissent.
Conceding that the description of the land here involved set out in the contract between the parties is insufficient of itself as being in violation of the statutes of fraud, still I think that the description in the contract aided by the plat delivered to appellant Matney showing the location of the land on the ground is sufficient to make said description a legal one. In the fair and admirable statement of the case in the majority opinion it is stated that “about three years after execution of the contract, Odom employed a surveyor to establish and mark upon the ground the west boundary line of the four acres, which line Matney observed in erecting his west fence. This plat from which definite field notes could have been prepared was delivered to Matney at the time of the survey.” The plat made at the instance of appellee Odom and delivered to Matney shows that the land in question lies adjacent to and immediately west of a tract of land owned by McCurthin.
Considering the plat together with the contract of sale, which is permissible under the holding of Spaulding v. Smith, Tex.Civ.App., 169 S.W. 627 (writ refused), and Ellett v. McMahan, Tex.Civ.App., 187 S.W.2d 253, the description of the property satisfies the law. In other words, considering the two instruments together a four-acre tract of land off the east end of a ten-acre tract, a part of the Chireno survey about two miles east of the city of Tyler, on the north side of the Kilgore highway and lying immediately east of lands owned by McCurthin is to be conveyed by appellee to appellant. It is my opinion that the plat furnishes a key to the description and a surveyor could take the two instruments and go upon the ground and locate the land here in controversy. This being true, the description contained in the contract of sale supplemented by the surveyor’s plat would not be in violation of the statute of frauds.
It is my opinion that the judgment of the trial court should be reversed and the cause here rendered for appellant.